Title: To Thomas Jefferson from C. W. F. Dumas, 1 December 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 1er. Dec. 1786

Nayant pas en ce moment le pouvoir de consulter la date d’où Votre Excellence m’a accusé pour la derniere fois la réception des miennes, parce que je n’étois pas chez moi, je la supplie de vouloir bien par un mot m’instruire du sort de toutes celles que je lui ai adressées pendant les 3 derniers mois, afin que je sache si elle les a bien reçues, pour ma tranquillité.
L’incluse, y compris ce qui parviendra à Votre Excellence de ma part par un Courier de Mr. l’Ambassadeur est de très-grande importance. Je n’ai aucune objection à ce que Votre Excellence les fasse voir chez Elle en confidence à Mr. le Ms. de la Fayette seul; mais il ne faut pas que personne en prenne copie, ni en parle.
Je suis avec le plus respectueux dévouement, De Votre Excellence, le très humble et très obéissant serv.,

C W F Dumas


Je joins ici 2 Lettres arrivées ici pour MM. Wm. Livingston et Jn. Rutledge. Le nom de Beaune, d’où elles viennent, me fait conjecturer qu’elles sont de quelque Marchand de Vin de ladite Ville, qui a vu leurs noms sur la Gazette et qui sollicite leur chalandise. Quoiqu’il en soit, j’ai cru ne pouvoir mieux faire que de mettre leur sort entre les mains de Votre Excellence.

